            Case 2:17-cr-01311-DGC Document 91-1 Filed 10/10/19 Page 1 of 2



1

2

3

4

5

6                      IN THE UNITED STATES DISTRICT COURT
7                                  DISTRICT OF ARIZONA
8

9    United States of America,                 ) Case No. 2:17-cr-01311-DGC
                                               )
10                Plaintiff,                   )
                                               ) ORDER
11         vs.                                 )
                                               )
12   Anthony Espinoza Gonzales,                )
                                               )
13                Defendant.                   )
                                               )
14

15         Upon Motion of Defendant Anthony Espinoza Gonzales, the government
16   having no opposition, and good cause appearing therefor;
17         IT IS HEREBY ORDERED granting Defendant’s Sixth Motion to Continue
18   Trial and request for extension of time to file pretrial motions.
19         This Court specifically finds that the ends of justice served by taking this
20   action outweigh the best interest of the public and the defendants in a speedy trial.
21   This finding is based on the Court’s conclusion that the failure to grant such a
22   continuance would unreasonably deny the defendants continuity of counsel and
23   would deny the attorneys for defendants the reasonable time necessary for effective
24   preparation, taking into account the exercise of due diligence.          18 U.S.C.
25   §3161(h)(7)(B)(i) and (iv).



                                               -1-
             Case 2:17-cr-01311-DGC Document 91-1 Filed 10/10/19 Page 2 of 2



1            IT IS FURTHER ORDERED continuing trial from current date of
2    December 10, 2019 to ______________, 2020, at 9:00 a.m. before the Hon. David
3    G. Campbell, Courtroom 603, Sandra Day O’Connor Federal Courthouse, 401
4    West Washington St., Phoenix, Arizona.
5            IT IS HEREBY ORDERED continuing the pretrial motions deadline to
6    _______________, 20___.
7            IT IS FURTHER ORDERED that any subpoenas previously issued and
8    served in this matter remain in effect and are answerable at the new trial date, and
9    the party who served the subpoena should advise the witnesses of the new trial
10   date.
11           The Court finds excludable delay under 18U.S.C. §3161(h) from December
12   10, 2019 to ___________________, 2020.
13           Dated this ____ day of ________________, 2019.
14

15                                         _____________________________
                                           David G. Campbell
16                                         United States District Judge
17

18

19

20

21

22

23

24

25




                                              -2-
